REID, Judge.
This case was consolidated with No. 5916 styled Moorehouse v. Gallow et al., La.App., 156 So.2d 62, and with 5917 styled *68Downey et al. v. Gallow et al., La.App., 156 So.2d 67. The facts and the questions of liability were decided and fully discussed in the companion suit of Moorehouse v. Gallow, et al., No. 5916.
In the case at bar plaintiff Erma Lee Seals O’Conner, individually and as natural tu-trix of the minor Alando Geard O’Conner, seeks judgment in the amount of $51,407.43 for the loss of her husband and the child’s father and for all funeral expenses. The District Judge rendered judgment in favor of the defendants Clarence A. Gallow and New Hampshire Insurance Company, dismissing plaintiff’s suit with costs and taxing the fee of a certain expert as costs.
For the reasons assigned in No. 5916, the judgment of the District Court in the present suit is hereby affirmed.
Affirmed.